Citation Nr: 0733831	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-30 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 1, 1986, 
for the assignment of TDIU for the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to February 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in March 
2006, a statement of the case was issued to the veteran in 
August 2006, and a substantive appeal was filed by the 
veteran in September 2006.

The appellant testified at a travel Board hearing in July 
2007.  A transcript of this hearing is associated with the 
claims file.

The appellant's request to have his appeal advanced on the 
docket pursuant to 38 C.F.R. § 20.900 (2006), was granted by 
the Board in July 2007.

(The veteran's motion to revise a July 1986 Board decision on 
the basis of clear and unmistakable error is a matter which 
falls within the Board's original jurisdiction.  It is 
therefore addressed in a separate Board decision.)


FINDING OF FACT

A September 1993 RO decision granted entitlement to a TDIU 
for the veteran's service connected disabilities and assigned 
an effective date of September 1, 1986; the veteran was 
notified of his appellate rights, but did not appeal.


CONCLUSION OF LAW

The September 1993 RO decision, which assigned an effective 
date of September 1, 1986 for the veteran's TDIU, is final.  
38 U.S.C.A. § 7105(c) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As most recently explained in a September 2007 appellate 
brief submitted on the veteran's behalf by his 
representative, the veteran seeks revision of the effective 
date assigned for his TDIU to March 16, 1978.  The assigned 
effective date for the veteran's TDIU is currently September 
1, 1986.  The veteran has pursued revision of the assigned 
effective date through submission of new contentions and 
evidence and, additionally, via a motion to the Board to find 
clear and unmistakable error in a July 1986 Board decision 
which denied entitlement to TDIU at that time.  This decision 
features the veteran's contention that the effective date 
should be revised based upon consideration of new and 
material evidence submitted regarding the chronology and 
extent of the veteran's service connected disabilities and 
unemployability.  The veteran's contentions concerning clear 
and unmistakable error are addressed in a separate Board 
decision.

In a September 1993 RO rating decision, entitlement to TDIU 
was established for the veteran's service-connected 
disabilities, effective September 1, 1986.  The veteran was 
informed of his appellate rights and did not file a notice of 
disagreement with the September 1993 RO decision.  That 
rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).

In March 2005, the veteran submitted correspondence claiming 
entitlement to an earlier effective date for the assignment 
of TDIU.  Although the veteran is now advancing a claim for 
an earlier effective date for the assignment of TDIU, the 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that there can be no freestanding claim for 
an earlier effective date because to allow such a claim would 
be contrary to the principle of finality set forth in 38 
U.S.C.A. § 7105.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
In other words, the finality of the effective date precludes 
an attempt to now claim an earlier effective date on grounds 
other than clear and unmistakable error.

The Board acknowledges the contentions of the veteran's 
representative, advanced in a September 2007 appellate brief, 
that "BVA must now address all the evidence of record 
including the 1985 record."  The September 2007 brief 
suggests that an effective date at least as early as October 
2, 1985 should be assigned based upon a new review of the 
evidence of record and application of the regulations and 
precedent governing the assignment of effective dates.  
However, the Board once again emphasizes that it may not 
reapply the laws governing assignment of effective dates to 
the record in this case at this time; the assignment of an 
effective date for the veteran's TDIU was already 
accomplished in a final decision from the RO in September 
1993.  The only avenue for revising the effective date 
assigned in that prior final decision is through 
demonstration of clear and unmistakable error.

The Board notes that the issue addressed in this decision 
involves only the veteran's contention that new and material 
evidence should reopen his claim for consideration of an 
earlier effective date.  The veteran's contentions regarding 
clear and unmistakable error are addressed in a separate 
Board decision.

The Board is bound to deny this appeal as a matter of law and 
not based upon consideration of the evidentiary record; no 
possible development of the record would affect the outcome 
of this decision.  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).


ORDER

The appeal is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


